Citation Nr: 0734212	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-28 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for brain disease, 
currently rated as 30 percent disabling.

2.  Entitlement to service connection for migraine headaches 
as secondary to brain disease.

3.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Van Stewart, Counsel

INTRODUCTION

The veteran had service as a merchant mariner from April 1944 
to June 1945, which included several periods of oceangoing 
service, and active military service in the Army from 
December 1945 to December 1946.  He suffered a traumatic head 
injury during his Army service, for which he was medically 
discharged and subsequently service connected.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The Board notes as an initial matter that the veteran's 
accredited representative has averred that the headache claim 
is actually a claim to reopen a previously denied claim.  In 
support of this contention, expressed in an August 2007 
Informal Hearing Presentation (IHP), the representative 
points to the veteran's December 2004 notice of disagreement 
(NOD) with the RO's denial of service connection, asserting 
that the NOD should be construed as an application to reopen 
a previously denied claim, which the representative cites as 
a March 1955 denial of service connection, impliedly service 
connection for migraines.  This assertion is without merit.  
In addition to the issues specifically disagreed with in the 
December 2004 NOD, the veteran also wrote the following:  
"[T]he RO's failure to adjudicate issues and claims it was 
required to adjudicate.  I am specifically referring to 
issues that I may not have discussed but which were 
reasonably raised by the evidence in my VA claims file or in 
the VA's possession that should have been inferred by the 
regional office."  Nowhere is there any reference to an 
application to reopen a previously denied claim.  The Board 
notes that VA regulation requires that, in order to be 
effective, an NOD must identify the specific determinations 
with which the claimant disagrees.  38 C.F.R. § 20.201 
(2006).  Moreover, VA cannot be expected to deduce a claim 
from the veteran's general and all-inclusive NOD statement 
quoted above.  

Regardless, of the foregoing, even if there were a previous 
denial of service connection for headaches as secondary to 
his service-connected head trauma, a careful review of the 
file reveals that the service-connected brain disease has 
always been identified as having severe headaches as its 
principal symptom.  Those severe headaches, however, have 
never been identified as being migraine headaches.  The 
record clearly shows that the veteran submitted here a claim 
in November 2004 for "severe migraine/vascular headaches 
that have develop[ed] as a result of [service-connected] 
Traumatic Brain Injury."  Migraine headaches are one of a 
class of vascular headaches.  Thus, the claim on appeal here 
is specifically migraine headaches, which are differentiated 
in VA regulations as a distinct disease or disability.  Any 
previous references to headaches in association with the 
veteran's service-connected brain disease have never been 
identified as migraine headaches.  The Board notes that the 
RO, in the decision on appeal, referred to the headaches as 
vascular headaches, which includes migraines.  Thus, the 
Board concludes that, contrary to the veteran's 
representative's assertion that this is a claim to reopen a 
previously denied claim, it is not.  The captioned claim for 
service connection for migraine headaches is a new claim that 
was received by VA in November 2002.  (As noted above, 
service connection is already in effect for headaches due to 
brain disease.  Because of the manner in which the case was 
developed by the RO, the Board concludes that it is migraine 
headaches that are not service connected and which are now 
the subject of the service connection claim.)

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction (AOJ), a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the AOJ.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The veteran has submitted medical treatment 
records from the Loyola University Medical Center and a 
letter from a VA physician dated in April 2007, which have 
not been considered by the AOJ.  However, because the veteran 
has waived consideration of this evidence by the AOJ, a 
remand is not necessary.

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

(Consideration of the appellant's claim for service 
connection for migraine headaches and for entitlement to TDIU 
is deferred pending completion of the development sought in 
the remand that follows the decision below.)


FINDINGS OF FACT

The veteran's brain disease is evidenced by complaints of 
headaches and dizziness; there are no objective neurological 
findings of hemiplegia, seizures, facial nerve paralysis, or 
multi-infarct dementia.  


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's brain 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Codes 8045, 9304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2004 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The RO also provided a statement of the case (SOC) reporting 
the results of its review of the issue on appeal and the text 
of the relevant portions of the VA regulations.  The veteran 
was apprised of the criteria for assigning disability ratings 
and for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured an examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

The veteran suffered a head injury while on active duty in 
July 1946.  He was service connected for brain disease 
secondary to trauma, rated as 50 percent disabling, effective 
from December 1946.  In a rating decision dated in April 
1949, this disability rating was decreased to 30 percent, 
effective from June 1949, based on an examination conducted 
in April 1949.  A VA disability rating is protected; that is, 
it cannot be reduced after it has consistently been in effect 
for 20 years, except upon a showing that the rating was based 
on fraud.  38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 
3.951(b) (2007).  Because the veteran's 30 percent rating has 
been in effect for more than 20 years, it is protected 
against reduction.  Id.  

The veteran was afforded a VA neurological examination in 
September 2004.  The veteran reported a history of headaches 
since he left service.  Headaches were reported as mainly in 
the center of the head and reportedly occurred three times 
per week; they had reportedly worsened lately, and were 
worsened by stress or any systemic illness.  The veteran 
denied any numbness or weakness.

On examination, the examiner found no eye abnormalities and 
no facial asymmetry.  The veteran's shoulder shrug was 
symmetrical, and the tongue was midline.  On motor 
examination, the examiner found no weakness or atrophy.  Tone 
was normal.  Deep tone reflexes were reported as 2 
bilaterally.  Toes were bilateral downgoing.  Sensory 
examination revealed normal light touch to pin prick, but 
reduced vibration sensation bilaterally in the legs up to the 
knees.  No spinal sensory level was reported.  The veteran's 
coordination was determined to be intact as evidenced by 
bilateral finger-to-nose and knee-to-heel exercises.  The 
veteran's gait was reported as steady, with ability to walk 
on toe and heels, though he had difficulty doing tandem 
walking.  As to reports related to migraine, tics and 
paramyoclonus complex, and chorea/ choreiform disorders, the 
examiner indicated that these were not applicable.  The 
examiner's diagnosis was that it was likely that the veteran 
had intractable common migraines that are severely limiting 
his activities of daily living.  

A VA treatment note dated in October 2004 indicates that the 
veteran's only complaint that visit was for his regular 
chronic headache.  A November 2006 VA progress note indicates 
that the veteran stated he had suffered dizziness for 40 
years.  He complained of numbness in the right face for 
several months, but the neurologist found on examination that 
the veteran's extraocular movement, facial strength, and 


tongue were all okay.  Sensory examination was okay except 
for decreased vibration sensation in the legs; gait was 
reported okay.  

The report of an EEG performed in December 2006 shows a 
mildly abnormal EEG because of the finding of slow background 
rhythm, indicating a generalized neurophysiologic disturbance 
compatible with a mild encephalopathy.  There were no 
epileptiform discharges or focal abnormalities.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's brain disease due to trauma is evaluated 
utilizing the rating criteria found at Diagnostic Code 8045.  
38 C.F.R. § 4.124a.  Under Diagnostic Code 8045, purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, are rated under the diagnostic codes specifically 
dealing with such disabilities.  Purely subjective complaints 
such as headache, dizziness, insomnia, etc., that are 
recognized as symptomatic of brain trauma, are rated as 10 
percent disabling, but no more, under Diagnostic Code 9304.  
Ratings higher than 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable unless 
there is a diagnosis of multi-infarct dementia associated 
with brain trauma.  Id.  



Here, there is no evidence of purely neurological 
manifestations such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc.  Thus, evaluation under another 
diagnostic code specifically dealing with a neurological 
disability is not warranted here.  The veteran's head trauma 
has always been identified as having headaches as its 
principal symptom.  As noted, under Diagnostic Code 8045, the 
veteran's subjective headaches, and the more recently 
reported dizziness, warrant only a 10 percent rating, 
assigned under Diagnostic Code 9304, dementia due to head 
trauma.  A higher rating is not warranted under Diagnostic 
Code 9304 because there is no diagnosis of multi-infarct 
dementia associated with the veteran's brain trauma.  

The fact that the schedule does not offer a higher rating for 
the veteran's service-connected disability suggests that 
consideration should also be given to a possible 
extraschedular rating.  However, the Board finds that the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2007).  The current evidence of record does not demonstrate 
that this service-connected disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that the 
disability would have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

In sum, the veteran's currently assigned 30 percent rating 
for brain disease secondary to trauma is protected and cannot 
be reduced, and a higher rating is not warranted under the 
rating criteria.  


ORDER

Entitlement to an increased rating for brain disease, 
currently rated as 30 percent disabling, is denied.


REMAND

As noted above, headaches have always been identified as the 
principal manifestation of the veteran's head trauma, and, as 
noted in the foregoing analysis of his increased rating 
claim, the headaches have been taken into account in 
evaluating his service-connected brain disease secondary to 
trauma.  Those headaches related to his head trauma have 
never been identified as migraines.  The veteran has 
submitted a claim specifically for migraine headaches that 
have developed as a result of service-connected traumatic 
brain disease.  As noted, the September 2004 VA neurological 
examiner diagnosed that it is likely that the veteran has 
intractable common migraines.  The examiner did not, however, 
associate the veteran's migraines with his service-connected 
brain trauma.

Because the headaches related to the veteran's brain trauma 
have never been identified as migraines, and because the 
rating schedule lists migraine as a distinct 
disease/disability for which differing criteria apply, the 
Board finds it necessary to remand this issue in order to 
afford the veteran with another examination with the specific 
goal of determining whether or not the veteran's diagnosed 
migraines are etiologically related to his service-connected 
traumatic brain disease.  

Because the veteran's TDIU claim is inextricably intertwined 
with the migraine claim on appeal, the TDIU claim is deferred 
pending the outcome of this appealed issue.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The veteran should be afforded a VA 
examination by a health care professional 
with appropriate expertise to determine 
the nature of the veteran's headaches.  
Specifically, the examiner should 
determine whether the veteran's currently 
complained of headaches are the same 
headaches which have long been associated 
with his service-connected brain trauma, 
or whether they are, rather, common 
migraines, as diagnosed by the September 
2004 VA examiner.  If they are diagnosed 
as migraines, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the migraines are 
caused by in-service traumatic brain 
injury, or caused or made worse by 
currently service-connected traumatic 
brain disease. 

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinion as regards the 
veteran's migraines.  If the examination 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


